
	

113 S54 RS: Stop Illegal Trafficking in Firearms Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 23
		113th CONGRESS
		1st Session
		S. 54
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Leahy (for himself,
			 Mr. Durbin, Mr.
			 Blumenthal, and Ms. Collins)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 11, 2013
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To increase public safety by punishing and deterring
		  firearms trafficking.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Illegal Trafficking in Firearms
			 Act of 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Punishing and deterring straw
				purchasing of firearms.
				Sec. 4. Amendments to section
				922(a)(6).
				Sec. 5. Amendments to section
				922(d).
				Sec. 6. Amendments to section
				924(h).
				Sec. 7. Amendments to section
				924(k).
			
		3.Punishing and
			 deterring straw purchasing of firearms
			(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					932.Straw
				purchasing of firearms
						(a)Any person (other
				than a licensed importer, licensed manufacturer, or licensed dealer) who
				knowingly purchases any firearm for, on behalf of, or with intent to transfer
				it to, any other person, if that firearm has moved in or otherwise affected
				interstate or foreign commerce, or attempts or conspires to do so, shall be
				fined under this title, imprisoned not more than 20 years or both. For purposes
				of this section, the term purchases includes the receipt of any
				firearm from pawn or on consignment by a person who does not own the
				firearm.
						(b)Subsection (a)
				shall not apply to any firearm that is lawfully purchased by a person—
							(1)to be given as a
				bona fide gift to a recipient who provided no service or tangible thing of
				value to acquire the firearm, unless the person knows or has reason to believe
				such recipient is prohibited by Federal, State, or local law from possessing,
				receiving, selling, shipping, transporting, transferring, or otherwise
				disposing of the firearm; or
							(2)to be given to a
				bona fide winner of an organized raffle, contest, or auction conducted in
				accordance with law and sponsored by a national, State, or local organization
				or association, unless the person knows or has reason to believe such recipient
				is prohibited by Federal, State, or local law from possessing, purchasing,
				receiving, selling, shipping, transporting, transferring, or otherwise
				disposing of the firearm.
							(c)If any violation
				of subsection (a) is committed knowing or with reasonable cause to believe that
				any firearm involved will be used to commit a crime of violence, the person
				shall be sentenced to a term of imprisonment of not more than 30 years.
						933.Forfeiture and
				fines
						(a)(1)Any person convicted of
				a violation of this chapter shall forfeit to the United States, irrespective of
				any provision of State law—
								(A)any property
				constituting, or derived from, any proceeds the person obtained, directly or
				indirectly, as the result of such violation; and
								(B)any of the
				person's property used, or intended to be used, in any manner or part, to
				commit, or to facilitate the commission of, such violation.
								(2)The court, in
				imposing sentence on a person convicted of a violation of this chapter, shall
				order, in addition to any other sentence imposed pursuant to this chapter, that
				the person forfeit to the United States all property described in paragraph
				(1).
							(b)A defendant who
				derives profits or other proceeds from an offense under this chapter may be
				fined not more than the greater of—
							(1)the fine otherwise
				authorized by this part; and
							(2)the amount equal
				to twice the gross profits or other proceeds of the offense under this
				chapter.
							.
			(b)Title III
			 authorizationSection 2516(1)(n) of title 18, United States Code,
			 is amended by striking and 924(n) and inserting , 924,
			 and 932.
			(c)Racketeering
			 amendmentSection 1961(1)(B) of title 18, United States Code, is
			 amended by adding at the end the following: section 932 (relating to
			 trafficking in firearms),.
			(d)Money laundering
			 amendmentSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended by striking section 924(n) and inserting
			 sections 924(n) and 932.
			(e)Directive to
			 sentencing commissionPursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall review and amend its guidelines and
			 policy statements to ensure that persons convicted of an offense under section
			 932 of title 18, United States Code and other offenses applicable to the straw
			 purchases of firearms are subject to increased penalties in comparison to those
			 currently provided by the guidelines and policy statements for such straw
			 purchasing offenses. In carrying out this subsection, the Commission shall
			 ensure that the sentencing guidelines and policy statements reflect Congress’
			 intent that the applicable guideline penalties be increased and the guidelines
			 and policy statements reflect the extremely serious nature of the offenses
			 described in the amendment made by subsection (a), the incidence of such
			 offenses, and the need for an effective deterrent and appropriate punishment to
			 prevent such offenses.
			(f)Technical and
			 conforming amendmentThe table of sections of chapter 44 of title
			 18, United States Code, is amended by adding at the end the following:
				
					
						932. Straw purchasing of
				firearms.
						933. Forfeiture and
				fines.
					
					.
			4.Amendments to
			 section 922(a)(6)Section
			 922(a) of title 18, United States Code, is amended by adding at the end the
			 following:
			
				For purposes of paragraph (6), in
				addition to the eligibility of a person to ship, transport, receive, or possess
				any firearm or ammunition, information concerning the identity, age, place of
				residence (to include address), and citizenship or immigration status of a
				person shall be considered material to the lawfulness of the sale or other
				disposition of a firearm or
				ammunition.
		5.Amendments to
			 section 922(d)Section 922(d) of title 18, United States
			 Code, is amended—
			(1)in paragraph (8), by striking
			 or at the end;
			(2)in paragraph (9), by striking the period at
			 the end and inserting ;; and
			(3)by striking the matter following paragraph
			 (9) and inserting the following:
				
					(10)is prohibited by
				State or local law from possessing, receiving, selling, shipping, transporting,
				transferring, or otherwise disposing of the firearm or ammunition;
					(11)intends to sell
				or otherwise dispose of the firearm or ammunition to a person described in any
				of paragraphs (1) through (10); or
					(12)intends to sell
				or otherwise dispose of the firearm or ammunition in furtherance of a crime of
				violence or drug trafficking offense or to export the firearm or ammunition in
				violation of law.
					This
				subsection shall not apply with respect to the sale or disposition of a firearm
				or ammunition to a licensed importer, licensed manufacturer, licensed dealer,
				or licensed collector who pursuant to subsection (b) of section 925 is not
				precluded from dealing in firearms or ammunition, or to a person who has been
				granted relief from disabilities pursuant to subsection (c) of section
				925..
			6.Amendments to
			 section 924(h)Section 924 of title 18, United States Code,
			 is amended by striking subsection (h) and inserting the following:
			
				(h)(1)Whoever knowingly
				receives or transfers a firearm or ammunition, or attempts or conspires to do
				so, knowing or having reasonable cause to believe that such firearm or
				ammunition will be used to commit a crime of violence (as defined in subsection
				(c)(3)), a drug trafficking crime (as defined in subsection (c)(2)), or a crime
				under the Arms Export Control Act (22 U.S.C. 2751 et seq.), the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the Foreign Narcotics
				Kingpin Designation Act (21 U.S.C. 1901 et seq.), or section 212(a)(2)(C) of
				the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(C)) shall be
				imprisoned not more than 30 years, fined in accordance with this title, or
				both.
					(2)No term of imprisonment imposed on a person
				under this subsection shall run concurrently with any term of imprisonment
				imposed on the person under section
				932.
					.
		7.Amendments to
			 section 924(k)Section 924 of title 18, United States Code,
			 is amended by striking subsection (k) and inserting the following:
			
				(k)(1)A person who, with
				intent to engage in or to promote conduct that—
						(A)is punishable
				under the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled
				Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of
				title 46;
						(B)violates any law
				of a State relating to any controlled substance (as defined in section 102 of
				the Controlled Substances Act, 21 U.S.C. 802); or
						(C)constitutes a
				crime of violence (as defined in subsection (c)(3)),
						smuggles or knowingly brings into
				the United States, a firearm or ammunition, or attempts or conspires to do so,
				shall be imprisoned not more than 10 years, fined under this title, or
				both.(2)A person who, with
				intent to engage in or to promote conduct that—
						(A)would be
				punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.), the
				Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter
				705 of title 46, if the conduct had occurred within the United States;
				or
						(B)would constitute a
				crime of violence (as defined in subsection (c)(3)) for which the person may be
				prosecuted in a court of the United States, if the conduct had occurred within
				the United States,
						smuggles or knowingly takes out of
				the United States, a firearm or ammunition, or attempts or conspires to do so,
				shall be imprisoned not more than 10 years, fined under this title, or
				both..
		
	
		1.Short titleThis Act may be cited as the
			 Stop Illegal Trafficking in Firearms
			 Act of 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Hadiya Pendleton and Nyasia Pryear-Yard
				anti-straw purchasing and firearms trafficking amendments.
				Sec. 4. Amendments to section
				922(d).
				Sec. 5. Amendments to section
				924(a).
				Sec. 6. Amendments to section
				924(h).
				Sec. 7. Amendments to section
				924(k).
				Sec.
				8. Limitation on
				operations by the Department of Justice.
			
		3.Hadiya Pendleton and
			 Nyasia Pryear-Yard anti-straw purchasing and firearms trafficking
			 amendments
			(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					932.Straw purchasing of
				firearms
						(a)For purposes of this
				section—
							(1)the term crime of
				violence has the meaning given that term in section 924(c)(3);
							(2)the term drug
				trafficking crime has the meaning given that term in section 924(c)(2);
				and
							(3)the term
				purchase includes the receipt of any firearm by a person who does
				not own the firearm—
								(A)by way of pledge or pawn
				as security for the payment or repayment of money; or
								(B)on consignment.
								(b)It shall be unlawful for
				any person (other than a licensed importer, licensed manufacturer, licensed
				collector, or licensed dealer) to knowingly purchase, or attempt or conspire to
				purchase, any firearm in or otherwise affecting interstate or foreign
				commerce—
							(1)from a licensed importer,
				licensed manufacturer, licensed collector, or licensed dealer for, on behalf
				of, or at the request or demand of any other person, known or unknown;
				or
							(2)from any person who is
				not a licensed importer, licensed manufacturer, licensed collector, or licensed
				dealer for, on behalf of, or at the request or demand of any other person,
				known or unknown, knowing or having reasonable cause to believe that such other
				person—
								(A)is under indictment for,
				or has been convicted in any court of, a crime punishable by imprisonment for a
				term exceeding 1 year;
								(B)is a fugitive from
				justice;
								(C)is an unlawful user of or
				addicted to any controlled substance (as defined in section 102 of the
				Controlled Substances Act (21 U.S.C. 802));
								(D)has been adjudicated as a
				mental defective or has been committed to any mental institution;
								(E)is an alien who—
									(i)is illegally or
				unlawfully in the United States; or
									(ii)except as provided in
				section 922(y)(2), has been admitted to the United States under a nonimmigrant
				visa (as that term is defined in section 101(a)(26) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(26));
									(F)has been discharged from
				the Armed Forces under dishonorable conditions;
								(G)having been a citizen of
				the United States, has renounced his or her citizenship;
								(H)is subject to a court
				order that restrains such person from harassing, stalking, or threatening an
				intimate partner of such person or child of such intimate partner or person, or
				engaging in other conduct that would place an intimate partner in reasonable
				fear of bodily injury to the partner or child, except that this subparagraph
				shall only apply to a court order that—
									(i)was issued after a
				hearing of which such person received actual notice, and at which such person
				had the opportunity to participate; and
									(ii)(I)includes a finding that
				such person represents a credible threat to the physical safety of such
				intimate partner or child; or
										(II)by its terms explicitly
				prohibits the use, attempted use, or threatened use of physical force against
				such intimate partner or child that would reasonably be expected to cause
				bodily injury;
										(I)has been convicted in any
				court of a misdemeanor crime of domestic violence;
								(J)intends to—
									(i)use, carry, possess, or
				sell or otherwise dispose of the firearm or ammunition in furtherance of a
				crime of violence or drug trafficking crime; or
									(ii)export the firearm or
				ammunition in violation of law;
									(K)(i)does not reside in any
				State; and
									(ii)is not a citizen of the
				United States; or
									(L)intends to sell or
				otherwise dispose of the firearm or ammunition to a person described in any of
				subparagraphs (A) through (K).
								(c)(1)Except as provided in
				paragraph (2), any person who violates subsection (b) shall be fined under this
				title, imprisoned for not more than 15 years, or both.
							(2)If a violation of
				subsection (b) is committed knowing or with reasonable cause to believe that
				any firearm involved will be used to commit a crime of violence, the person
				shall be sentenced to a term of imprisonment of not more than 25 years.
							(d)Subsection (b)(1) shall
				not apply to any firearm that is lawfully purchased by a person—
							(1)to be given as a bona
				fide gift to a recipient who provided no service or tangible thing of value to
				acquire the firearm, unless the person knows or has reasonable cause to believe
				such recipient is prohibited by Federal law from possessing, receiving,
				selling, shipping, transporting, transferring, or otherwise disposing of the
				firearm; or
							(2)to be given to a bona
				fide winner of an organized raffle, contest, or auction conducted in accordance
				with law and sponsored by a national, State, or local organization or
				association, unless the person knows or has reasonable cause to believe such
				recipient is prohibited by Federal law from possessing, purchasing, receiving,
				selling, shipping, transporting, transferring, or otherwise disposing of the
				firearm.
							933.Trafficking in
				firearms
						(a)It shall be unlawful for
				any person to—
							(1)ship, transport,
				transfer, cause to be transported, or otherwise dispose of 2 or more firearms
				to another person in or otherwise affecting interstate or foreign commerce, if
				the transferor knows or has reasonable cause to believe that the use, carrying,
				or possession of a firearm by the transferee would be in violation of, or would
				result in a violation of, any Federal law punishable by a term of imprisonment
				exceeding 1 year;
							(2)receive from another
				person 2 or more firearms in or otherwise affecting interstate or foreign
				commerce, if the recipient knows or has reasonable cause to believe that such
				receipt would be in violation of, or would result in a violation of, any
				Federal law punishable by a term of imprisonment exceeding 1 year; or
							(3)attempt or conspire to
				commit the conduct described in paragraph (1) or (2).
							(b)(1)Except as provided in
				paragraph (2), any person who violates subsection (a) shall be fined under this
				title, imprisoned for not more than 15 years, or both.
							(2)If a violation of
				subsection (a) is committed by a person in concert with 5 or more other persons
				with respect to whom such person occupies a position of organizer, leader,
				supervisor, or manager, the person shall be sentenced to a term of imprisonment
				of not more than 25 years.
							934.Forfeiture and
				fines
						(a)(1)Any person
				convicted of a violation of section 932 or 933 shall forfeit to the United
				States, irrespective of any provision of State law—
								(A)any property
				constituting, or derived from, any proceeds the person obtained, directly or
				indirectly, as the result of such violation; and
								(B)any of the person's
				property used, or intended to be used, in any manner or part, to commit, or to
				facilitate the commission of, such violation.
								(2)The court, in imposing
				sentence on a person convicted of a violation of section 932 or 933, shall
				order, in addition to any other sentence imposed pursuant to section 932 or
				933, that the person forfeit to the United States all property described in
				paragraph (1).
							(b)A defendant who derives
				profits or other proceeds from an offense under section 932 or 933 may be fined
				not more than the greater of—
							(1)the fine otherwise
				authorized by this part; and
							(2)the amount equal to twice
				the gross profits or other proceeds of the offense under section 932 or
				933.
							.
			(b)Title III
			 authorizationSection 2516(1)(n) of title 18, United States Code,
			 is amended by striking and 924(n) and inserting , 924,
			 932, or 933.
			(c)Racketeering
			 amendmentSection 1961(1)(B) of title 18, United States Code, is
			 amended by inserting section 932 (relating to straw purchasing), section
			 933 (relating to trafficking in firearms), before section
			 1028.
			(d)Money laundering
			 amendmentSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended by striking section 924(n) and inserting
			 section 924(n), 932, or 933.
			(e)Directive to sentencing
			 commissionPursuant to its authority under section 994 of title
			 28, United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and amend its guidelines and policy
			 statements to ensure that persons convicted of an offense under section 932 or
			 933 of title 18, United States Code and other offenses applicable to the straw
			 purchases and firearms trafficking of firearms are subject to increased
			 penalties in comparison to those currently provided by the guidelines and
			 policy statements for such straw purchasing and firearms trafficking offenses.
			 The Commission shall also review and amend its guidelines and policy statements
			 to reflect the intent of Congress that a person convicted of an offense under
			 section 932 or 933 of title 18, United States Code, who is affiliated with a
			 gang, cartel, organized crime ring, or other such enterprise should be subject
			 to higher penalties than an otherwise unaffiliated individual.
			(f)Technical and
			 conforming amendmentThe table of sections of chapter 44 of title
			 18, United States Code, is amended by adding at the end the following:
				
					
						932. Straw purchasing of firearms.
						933. Trafficking in firearms.
						934. Forfeiture and
				fines.
					
					.
			4.Amendments to section
			 922(d)Section 922(d) of title 18, United States
			 Code, is amended—
			(1)in paragraph (8), by striking
			 or at the end;
			(2)in paragraph (9), by striking the period at
			 the end and inserting a semicolon; and
			(3)by striking the matter following paragraph
			 (9) and inserting the following:
				
					(10)intends to sell or
				otherwise dispose of the firearm or ammunition to a person described in any of
				paragraphs (1) through (9); or
					(11)intends to sell or
				otherwise dispose of the firearm or ammunition in furtherance of a crime of
				violence or drug trafficking offense or to export the firearm or ammunition in
				violation of law.
					This
				subsection shall not apply with respect to the sale or disposition of a firearm
				or ammunition to a licensed importer, licensed manufacturer, licensed dealer,
				or licensed collector who pursuant to subsection (b) of section 925 is not
				precluded from dealing in firearms or ammunition, or to a person who has been
				granted relief from disabilities pursuant to subsection (c) of section
				925..
			5.Amendments to section
			 924(a)Section 924(a) of title 18, United States
			 Code, is amended—
			(1)in paragraph (2), by striking (d),
			 (g),; and
			(2)by adding at the end the
			 following:
				
					(8)Whoever knowingly
				violates subsection (d) or (g) of section 922 shall be fined under this title,
				imprisoned not more than 15 years, or
				both.
					.
			6.Amendments to section
			 924(h)Section 924 of title 18, United States Code,
			 is amended by striking subsection (h) and inserting the following:
			
				(h)(1)Whoever knowingly
				receives or transfers a firearm or ammunition, or attempts or conspires to do
				so, knowing or having reasonable cause to believe that such firearm or
				ammunition will be used to commit a crime of violence (as defined in subsection
				(c)(3)), a drug trafficking crime (as defined in subsection (c)(2)), or a crime
				under the Arms Export Control Act (22 U.S.C. 2751 et seq.), the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the Foreign Narcotics
				Kingpin Designation Act (21 U.S.C. 1901 et seq.), or section 212(a)(2)(C) of
				the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(C)) shall be
				imprisoned not more than 25 years, fined in accordance with this title, or
				both.
					(2)No term of imprisonment imposed on a person
				under this subsection shall run concurrently with any term of imprisonment
				imposed on the person under section
				932.
					.
		7.Amendments to section
			 924(k)Section 924 of title 18, United States Code,
			 is amended by striking subsection (k) and inserting the following:
			
				(k)(1)A person who, with
				intent to engage in or to promote conduct that—
						(A)is punishable under the
				Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances
				Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title
				46;
						(B)violates any law of a
				State relating to any controlled substance (as defined in section 102 of the
				Controlled Substances Act, 21 U.S.C. 802); or
						(C)constitutes a crime of
				violence (as defined in subsection (c)(3)),
						smuggles or knowingly brings into the
				United States, a firearm or ammunition, or attempts or conspires to do so,
				shall be imprisoned not more than 15 years, fined under this title, or
				both.(2)A person who, with intent
				to engage in or to promote conduct that—
						(A)would be punishable under
				the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled
				Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of
				title 46, if the conduct had occurred within the United States; or
						(B)would constitute a crime
				of violence (as defined in subsection (c)(3)) for which the person may be
				prosecuted in a court of the United States, if the conduct had occurred within
				the United States,
						smuggles or knowingly takes out of the
				United States, a firearm or ammunition, or attempts or conspires to do so,
				shall be imprisoned not more than 15 years, fined under this title, or
				both..
		8.Limitation on operations by the Department
			 of JusticeThe Department of
			 Justice, and any of its law enforcement coordinate agencies, shall not conduct
			 any operation where a Federal firearms licensee is directed, instructed,
			 enticed, or otherwise encouraged by the Department of Justice to sell a firearm
			 to an individual if the Department of Justice, or a coordinate agency, knows or
			 has reasonable cause to believe that such an individual is purchasing on behalf
			 of another for an illegal purpose unless the Attorney General, the Deputy
			 Attorney General, or the Assistant Attorney General for the Criminal Division
			 personally reviews and approves the operation, in writing, and determines that
			 the agency has prepared an operational plan that includes sufficient safeguards
			 to prevent firearms from being transferred to third parties without law
			 enforcement taking reasonable steps to lawfully interdict those
			 firearms.
		
	
		March 11, 2013
		Reported with an amendment
	
